DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Final Office action is in response to communications filed May 2, 2022.

Status of Claims
1.	Claims 1, 3-8, 19 and 20 are pending and currently under consideration for patentability.
	Claim 9 is canceled and claim 20 is newly added, as of the May 2, 2022 claim amendments.
	Claims 10-14 and 16-18 remain withdrawn from consideration.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on May 2, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
4.	Applicant has amended claim 4 to correct previously noted informalities; accordingly, the claim objection to claim 4 is overcome and withdrawn herein.

Response to Arguments
5.	Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
While applicant disagrees with the most recent Office action’s interpretation of Adams, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims, as amended, define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Accordingly, Adams remains as the primary reference in the rejection of the present claims, as amended, below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 3, 4, 6, 7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (WO 2017/027850 A1).

7.	Regarding claim 1, Adam discloses a negative pressure wound therapy apparatus (para [0051], [0073], Fig. 1) comprising: 
a negative pressure source (pump assembly 150, para [0035], Fig. 1; or pump 212, para [0047], Fig. 2B) configured to provide negative pressure to a wound via a fluid flow path comprising a wound dressing positioned over the wound (para [0051], [0073], Fig. 1); and 
a controller (control board 206, para [0051], Fig. 2A-2B) configured to operate the negative pressure source (pump assembly 150 including a source of negative pressure 210, Fig. 1; or pump 212 in Fig. 2B) to provide negative pressure to the wound, the controller (control board 206, para [0051], Fig. 2B) further configured to: 
determine a level of activity of the negative pressure source (para [0051] and illustrated in Fig.  2A, 2B, 3 and 4, teach the control board 206 is connected to and determines a level of activity of the negative pressure source; Para [0007] teaches the controller can further determine the level of activity of the negative pressure source based at least on a duty cycle of the negative pressure source);
in response to determining that the level of activity of the negative pressure source over a first duration of time (maintenance mode 450, Fig. 4 illustrates the maintenance mode 450 may enter the filter blocked state 418 when a blockage is detected and a leak state 416 when a leak is detected, the duration of time when a leak or blockage are not detected is the first duration of time, or maintenance mode 450; period of time a, Fig. 5; para [0084]; para [0070] notes that “The inability for the threshold pressure to reach the threshold pressure within a desired amount of time can reflect the presence of a leak in the TNP system 100”) satisfies at least one of a leak condition associated with a flow of fluid from external environment into the fluid flow path (a leak condition is when air from the atmosphere, fluid from an external environment flows into the negative pressure fluid flow path of the wound therapy apparatus, such as around the bandage or connections, as an example; [0114]; [0128]; [0130]; para [0114] states “pressure may begin to gradually decay, as illustrated by the line 702 due to the source of negative pressure 210 being deactivated and the existence of minor leakages in the TNP system), or a blockage condition (filter blocked state 418, para [0074], Fig. 4), associated with a level of flow in the fluid flow path (para [0116] teaches the blockage detection process 800 can desirably enable more accurate detection of blockages in the TNP system 1000, such as in the fluid flow path between the pump assembly 150 and the wound dressing), provide a first indication (indicators 204, para [0044]; [0131]; Fig. 2) of at least one of a leak (leak state 416, Fig. 4; para [0007] teaches an alarm to indicate a leak) or a blockage (filter blockage state 418, Fig. 4; para [0007] teaches an alarm to indicate a blockage) in the fluid flow path after expiration of the first duration of time (maintenance mode 450, Fig. 4 illustrates the maintenance mode 450 may enter the filter blocked state 418, when a blockage is detected, and/or a leak state 416, when a leak is detected, resulting in the expiration of the first duration, or the maintenance mode 450); 
in response to determining that the level of activity of the negative pressure source does not satisfy the at least one of the leak condition or the blockage condition over a second duration of time (leak state 416, filter blocked state 418, para [0070], Fig. 4 illustrates the second duration of time is when a leak or block is detected and the source is activated; period of time b, Fig. 5; para [0085]) subsequent to the first duration of time (maintenance mode 450, Fig. 4 illustrates the maintenance mode 450 may enter the filter blocked state 418 when a blockage is detected and a leak state 416 when a leak is detected, the duration of time when a leak or blockage are not detected is the first duration of time, or the maintenance mode 450), discontinue provision of the first indication (indicators 204, para [0044], Fig. 2; from leak or blockage state indicators; leak indication clearing process, 1000; [0135-0141]) of the at least one of the leak (leak state 416, Fig. 4) or the blockage (filter blockage state 418, Fig. 4) in the fluid flow path after expiration of the second duration of time (leak state 416, filter blocked state 418, para [0070], Fig. 4 illustrates the second duration of time is when a leak or block is detected and this duration of time expires when the leak or block are removed or corrected), wherein the second duration of time (period of time b) is shorter than the first duration of time (period of time a; Fig. 5; paras [0084-0085]; further, para [0071] states “after entering the leak state 416, the pump assembly 150 can automatically make the transition from the leak state 416 to the IPD state 414 when the time duration meets a threshold. The threshold can be the same or different than the other time thresholds described herein”); and
in response to determining that the level of activity of the negative pressure source continues to satisfy ([0071]) the at least one of the leak condition (leak state 416, Fig. 4) or the blockage condition (blocked state 418) over a third duration of time (para [0071] states “the pump assembly 150 can monitor the duration of time the pump assembly 150 remains in the leak state 416;” further para [0128] states “…when a desired pressure for therapy may not be obtained due to an excessive leak, how often the source of negative pressure 210 operates to maintain pressure, such as indicated by an on/off time of the source of negative pressure 210, can indicate the excessive leak in the fluid flow path. That is, when a significant or excessive leak is present in the fluid flow path, the negative pressure source may be active for excessive amount of time (or be working "too hard") in the attempt to reach and maintain the target pressure levels under the wound dressing”) subsequent to the first duration of time (maintenance mode 450, Fig. 4), provide a second indication (indicators 204, Fig. 2B of standby state 412; para [0065], Fig. 4; para [0045] teaches one or more indicators can indicate one or more operating or failure conditions of the pump assembly 150; para [0046] teaches alarms configured to signal to the user various operation conditions such as standby) and deactivate the negative pressure source after expiration of the third duration of time (Fig 4; para [0065] states that “indication can be provided to the user by deactivating the source of negative pressure 210;” para [0070] states “Upon transition to the leak state 414, the source of negative pressure 210 can be deactivated;” para [0131] states “…the leak detection process 900 can deactivate the negative pressure source in order to conserve power;” and para [0068] teaches the user can pause therapy by activating the switch thereby causing the pump assembly 150 to make a transition from the IPD state 414 to the standby state where the pump is turned off. The negative pressure source is deactivated after expiration of the third duration of time, IPD to the standby state).

8.	Regarding claim 3, dependent from claim 1, Adams discloses the claim limitation wherein the level of activity of the negative pressure source comprises duty cycle of the negative pressure source (Para [0007] teaches the controller can further determine the level of activity of the negative pressure source based at least on a duty cycle of the negative pressure source).  

9.	Regarding claim 4, dependent from claim 19, Adams discloses the claim limitation wherein:
the level of activity of the negative pressure source comprises duty cycle of the negative pressure source (Para [0007] teaches the controller can further determine the level of activity of the negative pressure source based at least on a duty cycle of the negative pressure source); 
the at least one of the leak condition or the blockage condition comprises a first duty cycle threshold in the first mode and a second duty cycle threshold in the second mode, the first duty cycle threshold different from the second duty cycle threshold; and the controller is further configured to compare the level of activity over the first (maintenance mode 450, Fig. 4; period of time a, Fig. 5) and second durations of time (leak state 416, filter blocked state 418, para [0070], Fig. 4 illustrates the second duration of time is when a leak or block is detected; period of time b, Fig. 5; [0084-0085]) to one of the first or second duty cycle thresholds (para [0007], para [0014] states “The controller can measure a duty cycle of the negative pressure source and determine the level of activity of the negative pressure source based at least on the duty cycle of the negative pressure source. The controller can determine the first change in negative pressure from a pressure measured at a pump head of the negative pressure source. The controller can detect whether the canister is positioned in the fluid flow path without determining a pressure under the dressing and a flow rate of fluid in the fluid flow path. The controller can detect whether the canister is positioned in the fluid flow path without using a direct measurement of an operating speed of the negative pressure source. The controller can; (i) when the value of the parameter is set to the first value, activate an alarm based at least on a comparison between the level of activity of the negative pressure source and a first activity threshold, and (ii) when the value of the parameter is set to the second value, activate the alarm based at least on a comparison between the level of activity of the negative pressure source and a second activity threshold different from the first activity threshold. The alarm can be indicative of a blockage in the fluid flow path. The alarm can be indicative of a leak in the fluid flow path. The controller can: (i) when the value of the parameter is set to the first value, clear the alarm based at least on a comparison between the level of activity of the negative pressure source and a third activity threshold, and (ii) when the value of the parameter is set to the second value, clear the alarm based at least on a comparison between the level of activity of the negative pressure source and a fourth activity threshold different from the third activity threshold.”  Consequently, at least one of the leak condition, or the blockage condition (describe above), comprises a first duty cycle threshold in the first mode (first activity threshold described above) and a second duty cycle threshold in the second mode (second activity threshold described above), the first duty cycle threshold different from the second duty cycle threshold (para [0014] states “a second activity threshold different from the first activity threshold”); and 
the controller is further configured to compare the level of activity over the first (maintenance mode 450, Fig. 4, period of time a, Fig. 5) and second durations of time (leak state 416, filter blocked state 418, para [0070], Fig. 4 illustrates the second duration of time is when a leak or block is detected; period of time b, Fig. 5) to one of the first or second duty cycle thresholds (Para [0007] and [0014] teach the controller is further configured to compare the level of activity of a first [maintenance mode 450, Fig. 4 illustrates the maintenance mode 450 may enter the filter blocked state 418 when a blockage is detected and a leak state 416 when a leak is detected, the duration of time when a leak or blockage are not detected is the first duration of time, or the maintenance mode 450] and second duration of time [leak state 416, filter blocked state 418, para [0070], Fig. 4 illustrates the second duration of time is when a leak or block is detected])  to one of the first or second duty cycle thresholds (Further illustrated in Fig. 8, and para [0124]).

10.	Regarding claim 6, dependent from claim 1, Adams discloses the claim limitation wherein the controller is further configured to: 
provide the first indication (indicators 204, para [0044], Fig. 2)  of the at least one of the leak (leak state 416, Fig. 4) or blockage (filter blockage state 418, Fig. 4)  in the fluid flow path without deactivating the negative pressure source (para [0007],[0014]; para [0014] teaches a first indication in the fluid flow path without deactivating the negative pressure source; para [0062] teaches the controller 302, of the control board 206, can implement the flow of the state diagram 400 illustrated in Fig. 4; Fig. 4 illustrates the controller indicating a leak state 416, a blocked state 418, or both; the negative pressure staying on until standby mode 412; para [0070] states “[upon transition to the leak state 414]... the source of negative pressure 210 can remain active”).

11.	Regarding claim 7, dependent from claim 1, Adams discloses the claim limitation wherein the second indication (indicators 204, Fig. 2B of standby state 412; para [0065], Fig. 4; para [0045] teaches one or more indicators can indicate one or more operating or failure conditions of the pump assembly 150) is different from the first indication (a first indication of a leak or a blockage from claim 1; para [0046] states “one or more indicators 204 can, for instance, be of a different color, two different colors (e.g., two indicators can share the same color), or same color. In some embodiments, the pump assembly 150 can include visual, audible, tactile, and other types of indicators or alarms configured to signal to the user various operating conditions”).  

12.	Regarding claim 19, dependent from claim 1, Adams discloses the claim limitation wherein the controller is further configured to: 
in response to determining that the negative pressure source is directly fluidically connected to the wound dressing (para [0014] states “The controller can detect whether the canister is positioned in the fluid flow path while the negative pressure source is maintaining negative pressure under the dressing within a negative pressure range.” Para [0014] describes the fluid connection of the negative pressure source to the wound), operate the negative pressure source in a first mode to provide negative pressure to the wound (para [0014] teaches an upper hysteresis point pressure over a first time period or a first mode);
in response to determining that the negative pressure source is fluidically connected to the wound dressing via a canister (para [0014] teaches during the hysteresis point pressure over a first time period, the negative pressure source maintains negative pressure under the dressing within a negative pressure range.  Para [0014] describes fluid connection of the negative pressure source to the wound), operate the negative pressure source in a second mode to provide negative pressure to the wound (para [0014] teaches a lower hysteresis point pressure over a second time period while the negative pressure source is maintaining negative pressure under the dressing or a second mode), the second mode being different from the first mode (the first mode is higher pressure than the second mode; consequently, the first and second mode are different).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 5, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (WO 2017/027850 A1).  

14.	Regarding claim 5, dependent from claim 4, Adams implicitly teaches wherein the first duty cycle threshold is greater than the second duty cycle threshold.
For example, para [0124] teaches a first and a second blockage threshold based on a duty cycle percentage.  In addition, para [0124] states “The second blockage threshold can be set at pump assembly manufacture, experimentally determined during pump assembly testing, or configurable by a user, in some implementations. In some embodiments, the second blockage threshold can be different from the first blockage threshold, for example, the second blockage threshold can be greater than the first blockage threshold. [0125] In response to the blockage detection process 800 determining that the pump activity level does not meet the second blockage threshold, at block 808, the blockage detection process 800 can activate a blockage indication of the one or more indicators 204 to notify a user that the blockage is detected”  Adams teaches, without explicitly stating, that the second blockage threshold may be greater or less than the first blockage threshold as configured by a user or determined through experimentation.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy apparatus of Adams wherein the first duty cycle threshold is greater than the second duty threshold as suggested by Adams so that the blockage detection process can activate, or inactivate, a blockage indication, as suggested by Adams in paragraphs [0124-0125]. 

15.	Regarding claim 8, dependent from claim 7, Adams does not explicitly state the claim limitation wherein the first indication comprises a visual indication of a first color and the second indication comprises a visual indication of a second color different from the first color. 
However, para [0055-0056] of Adams teaches the electrical components 300, illustrated in Fig. 3, of the negative pressure wound therapy apparatus includes a user interface 304 which may include one or more components for accepting user input and providing indications to users, such as buttons, indicators (e.g. LEDs), displays, etc.  Para [0046] teaches the one or more indicators 204 can, for instance, be of a different color.  Adams discloses substantially all limitations of the claim except where the first indication comprises a visual indication of a first color and the second indication comprises a visual indication of a second color different from the first color.  
Therefore, it would have been obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the indicators disclosed by Adams to display different information in different colors, since applicant has not disclosed that having indicators of different colors solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well if the indicators were not of different colors.  Further, one having ordinary skill in the art would be motivated to utilize different colors for different indicators in order to more efficiently differentiate between different indication conditions upon just a quick glance.

16.	Regarding claim 20, dependent from claim 1, while Adams discloses a third duration of time (para [0071] states “the pump assembly 150 can monitor the duration of time the pump assembly 150 remains in the leak state 416;” further para [0128] states “…when a desired pressure for therapy may not be obtained due to an excessive leak, how often the source of negative pressure 210 operates to maintain pressure, such as indicated by an on/off time of the source of negative pressure 210, can indicate the excessive leak in the fluid flow path. That is, when a significant or excessive leak is present in the fluid flow path, the negative pressure source may be active for excessive amount of time (or be working "too hard") in the attempt to reach and maintain the target pressure levels under the wound dressing”), and specifically notes that “after entering the leak state 416, the pump assembly 150 can automatically make the transition from the leak state 416 to the IPD state 414 when the time duration meets a threshold. The threshold can be the same or different than the other time thresholds described herein… [and] such threshold can be a preset value, such as between 1 minute or less and 1 hour or more. In some embodiments, the threshold can be set or changed by the user. In some embodiments, the threshold can be varied based on various operating conditions or on any combination thereof” (para [0071]), Adams fails to explicitly disclose that the third duration of time is shorter than the first duration of time.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the third duration of time disclosed by Adams is shorter than the first duration of time, in order to limit the amount of time that the negative pressure source may be active and working “too hard” in attempt to reach and maintain the target pressure levels under the wound dressing, as suggested by Adams in paragraph [0128], ensure that excessive leaks not resolved by reactivating the negative pressure source are identified quickly, and ultimately extend the life of the negative pressure source by saving power.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781